The opinion of the Court was delivered by
Sergeant, J.
In this case, on an issue 'from the orphans’ court, the court of common pleas admitted in evidence, an entry made at the request of the father, Michael Hengst, in his lifetime, and signed by him, of various sums advanced to his different children, to show an advancement to his son George Hengst, the defendant. The objection is, that the son was not a party to this entry, and therefore it ought not to affect him. An advancement, is an irrevocable gift by a parent in his lifetime to his child, on account of such child’s share of his estate after the parent’s decease. The father, whether he gave the child the money or not, might disappoint him of any farther acquisition, by making a will and bequeathing his estate to others. The result is the same, if, instead of making a will, he charges an advancement, and dies intestate. There is reason, therefore, why the deliberate act of the father should be evidence of the advancement against a child claiming under him, although the child was not a party to it. Such evidence of advancement has, it is believed, always been received in our courts, and many estates have been adjusted according to it. Under the custom of London, on which there are decisions in the English court of chancery, a similar mode of testifying the amount advanced is prescribed by the custom; and, perhaps, gave rise to the practice among us, under our acts for distributions. See 2 Wilson’s Bac. Abr. 252; Customs of London 2; and cases cited.
On the other exceptions, we think the defendant’s evidence was rightly rejected as irrelevant to the issue trying.
Judgment affirmed.